Citation Nr: 1623053	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine strain with mild osteoarthritis and mild stenosis, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel




INTRODUCTION

The Veteran had active service from December 1971 to October 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.  This case was previously before the Board in October 2013.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability was manifested by painful motion with functional impairment comparable to limitation of low back flexion to no less than 60 degrees.

2.  The Veteran's service-connected disabilities are lumbar spine disability, rated as 20 percent disabling, right lower extremity radiculopathy, rated as 10 percent disabling, and left lower extremity radiculopathy, rated as 10 percent disabling; the Veteran's combined service-connected disability rating is 40 percent.

3.  The Veteran does not meet the percentage rating standards to be considered for TDIU under 38 C.F.R. § 4.16(a).

4.  Referral of the claim to the Director, VA Compensation and Pension Service, is not warranted by the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spine strain with mild osteoarthritis and mild stenosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Duty to Notify

By correspondence, including that dated in January 2007 and April 2014, the Veteran was informed of the evidence and information necessary to substantiate the claims, and the assistance that VA would provide to obtain evidence and information in support of the claims.  38 U.S.C. § 5103(a).  The Veteran has also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  An April 2014 VA email indicates that there are no outstanding VA Vocational Rehabilitation records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination that provided the information necessary to rate the low back disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

I.  Low back

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Analysis

A January 1974 RO decision granted the Veteran service connection for lumbar spine strain and assigned a rating of 10 percent, effective November 1, 1973.  In an April 2005 RO decision the Veteran's low back disability rating was increased to 20 percent, effective June 29, 2004.  The Veteran's increased rating claim on appeal was received on November 2, 2006, and a November 2007 rating decision denied a rating in excess of 20 percent for the low back disability.  An October 2015 RO decision granted service connection for radiculopathy of the left and right lower extremities and assigned ratings of 10 percent, effective October 2, 2015.  

Under Diagnostic Code 5237, lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran's degenerative disc disease of the lumbar spine has been productive of complaints of constant back pain.  The Veteran takes pain medications and uses a TENS unit for symptoms.  He has also reported radiation of pain down both legs, with occasional tingling and numbness.

The Board has reviewed the competent evidence and finds no support for assignment of the next-higher 40 percent evaluation under the general rating formula for diseases and injuries of the spine as there is no showing that forward flexion of the thoracolumbar spine is limited to 30 degrees or less.  In this regard, the Veteran had forward flexion of the lumbar spine to 80 degrees at the October 2015 VA examination, and findings from the May 2007 and February 2010 VA examinations revealed forward flexion of the lumbar spine to 60 degrees.  

The Board has considered additional limitation of function due to factors such as low back pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

While the October 2015 VA examiner was unable to state whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time, and was unable to state the Veteran's functional loss during flare-ups, the Board observes that at the October 2015 and February 2010 VA examinations the Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  Further, strength testing was 5/5 at both the October 2015 and February 2010 VA spine examinations, and no low back muscle atrophy was noted.  Such findings do not tend to indicate a disability picture comparable to having low back flexion limited to 30 degrees or less as is necessary in order to achieve a higher evaluation under Diagnostic Code 5237.

The Board has also contemplated assigning a disability rating based on incapacitating episodes. There is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted for this time period.

Any associated objective neurologic abnormalities, such as may affect the extremities, or cause bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code. Note (1).  The Board observes that other than service-connected left and right lower extremity radiculopathy, no such disability has been noted.

In conclusion, the evidence of record does not support a rating in excess of 20 percent for the Veteran's low back disability.  The Board has been cognizant of the "benefit of the doubt" rule, but there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

In adjudicating the Veteran's claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning the disability on appeal.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disability is evaluated.  The Board finds those records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

Regarding the Veteran's disability, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's disability was applied to the applicable rating criteria, general counsel opinions, and case law.  Although the Diagnostic Codes allows for higher ratings than those assigned, the Board fully explained why a higher rating was not warranted.  Moreover, there is simply no allegation that the Veteran's low back disability is unique or unusual in any way.  For example, there is no question that the Veteran experiences back symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in April 2011, the Veteran indicated that he had last worked full time in March 2002 as a food service director.  He further reported that he had completed high school and had attended two years of college.

In August 2015 the AOJ sent the Veteran a development letter in regards to his claim for TDIU and requested that he complete an updated VA Form 21-8940.  It appears that such is not of record.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities are lumbar spine disability, rated as 20 percent disabling, right lower extremity radiculopathy, rated as 10 percent disabling, and left lower extremity radiculopathy, rated as 10 percent disabling; the Veteran's combined service-connected disability rating is 40 percent.  As such, the Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation and Pension Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).

In this case, however, the Board finds that the evidence does not reveal that a referral is warranted.  The October 2015 VA examiner has noted that the Veteran would be capable of performing work from a chair and further indicated that he had unlimited use of his upper extremities.  The October 2015 VA examiner had an opportunity to review the Veteran's complete medical record and conduct an appropriate examination of the Veteran.  While the Board notes that low back disability was among the many disabilities noted on the Veteran's SSA disability determination, the evidence shows that the low back disability, by itself, is not enough to preclude the Veteran's employment.  In fact, examiners have tended to refer to the Veteran's lumbar spine arthritis as mild, and the March 2005 VA examiner noted that the Veteran's central stenosis was not severe.

Given the overall disability picture, and the Veteran's history of employment, the Board finds that the evidence as a whole establishes that the Veteran retains the ability to obtain and maintain at least sedentary employment.  Such was the conclusion of the October 2015 VA examiner, and, while not stated in so many words, such was essentially confirmed by the February 2010 VA physician who noted that the Veteran's low back disability had only a mild to moderate effect on the Veteran's daily activities such as shopping, sports, recreation, and grooming.  Moreover, the Board finds that there is no suggestion, particularly given the Veteran's work history in culinary arts, that the Veteran would not be able to obtain or maintain such sedentary employment that is more than marginal in nature.  See Ortiz-Valles v. McDonald, No. 14-2540 (U.S. Vet. App. May 20, 2016).  The record shows that the Veteran has extensive experience in food services management and the ability to perform sedentary employment such as a food purchasing agent or cafeteria manager that would clearly be more than marginal in nature.

Therefore, the Board finds that referral of the claim to the Director, VA Compensation and Pension Service, is not warranted.


ORDER

A rating in excess of 20 percent for lumbar spine strain with mild osteoarthritis and mild stenosis is denied.

Entitlement to a TDIU is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


